                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ALLAN JOHN LOVE, JR.,

                      Plaintiff,                                 8:19CV387

        v.
                                                                   ORDER
OFFICE OF GENERAL COUNSEL
SOCIAL SECURITY,

                      Defendant.


       Allan John Love, Jr. (“Love”) filed a Complaint (Filing No. 1) on September 5,
2019, seeking review of a decision of the Commissioner of the Social Security
Administration. However, no summons has been executed (or even requested) against
defendant Office of General Counsel Social Security Administration, and ninety days have
passed since Love filed suit. See Fed. R. Civ. P. 4(m). The Court orders Love to show
cause on or by January 6, 2020, why this case should not be dismissed. Failure to respond
may result in dismissal of this case without further notice.

       Dated this 5th day of December 2019.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge
